Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129405 & (9)                                                                                          Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  KENNETH CHARLES LESTER,                                                                               Robert P. Young, Jr.
           Plaintiff,                                                                                   Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 129405               

                                                                     AGC: 2991/04                 

  ATTORNEY GRIEVANCE COMMISSION, 

           Defendant. 


  _________________________________________/

          On order of the Court, the complaint for superintending control is considered.
  Relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief. The motion to strike is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
         s0221                                                                  Clerk